CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

DATED AS OF OCTOBER 13, 2006

AMONG

CHICAGO MERCANTILE EXCHANGE INC.,

EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO

AND

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

THE BANK OF NEW YORK,

AS COLLATERAL AGENT

AND

BMO CAPITAL MARKETS,

1

AS LEAD ARRANGER
TABLE OF CONTENTS

PAGE

     
ARTICLE I DEFINITIONS
ARTICLE II THE CREDIT
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
 

Revolving Credit Loans
Ratable Loans
Payment on Last Day of Interest Period
Reborrowing of Advances
Optional Principal Payments
Mandatory Principal Payments
Adjustments of Commitments.
Commitment Fee
Collateral.
Additional Credit Facility.

      ARTICLE III FUNDING THE CREDITS

 
   
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
  Method of Borrowing
Minimum Amount of Each Advance
Rate Before and After Maturity
Method of Payment
Notes; Telephonic Notices.
Interest Payment Dates; Interest Basis

      ARTICLE IV ADMINISTRATIVE AGENT

 
   
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
  Notice to and Payment by the Banks
Payment by Banks to Administrative Agent.
Distribution of Payments
Rescission of Payments by the Company
Powers Granted to Administrative Agent.
[Reserved]
[Reserved]

      ARTICLE V CONDITIONS PRECEDENT

 
   
Section 5.1
Section 5.2
  Conditions Precedent.
Each Advance

      ARTICLE VI REPRESENTATIONS AND WARRANTIES

 
   
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
  Corporate Existence and Standing
Authorization and Validity.
Compliance with Laws and Contracts
Financial Statements
Material Adverse Change
Subsidiaries
Accuracy of Information
Margin Regulations
Taxes
Litigation
ERISA

     
ARTICLE VII COVENANTS
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
 
Financial Reporting
Use of Proceeds
Notice of Default
Conduct of Business
Compliance with Laws
Inspection
Tangible Net Worth
Liens
Additional Clearing Members
CME Rule Changes
Taxes
Insurance

     
ARTICLE VIII DEFAULTS
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
 
Representations and Warranties
Payment Defaults
Certain Covenant Defaults
Other Covenant Defaults
Other Indebtedness
Bankruptcy, etc.
Involuntary Bankruptcy, etc.
Condemnation
Judgments
Security Interest; Validity
CFTC Designation

      ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 
   
Section 9.1
Section 9.2
Section 9.3
  Acceleration
Amendments
Preservation of Rights

     
ARTICLE X THE AGENTS
Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
 
Declaration and Acceptance of Appointment; No Fiduciary Duties
Reliance by Each Agent
Reimbursement and Indemnification
Each Agent in its Individual Capacity
Resignation or Termination of Agent
Non-Reliance Representation
Exculpation
Collateral Valuation

      ARTICLE XI GENERAL PROVISIONS

 
   
Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
Section 11.7
Section 11.8
Section 11.9
Section 11.10
Section 11.11
Section 11.12
Section 11.13
Section 11.14
  Successors and Assigns.
Survival of Representations
Governmental Regulation
Taxes.
Choice of Law; Jurisdiction
Headings
Entire Agreement
Several Obligations
Expenses; Indemnification.
Accounting
Severability of Provisions
Confidentiality
WAIVER OF TRIAL BY JURY
USA Patriot Act Notification

      ARTICLE XII SETOFF; RATABLE PAYMENTS

 
   
Section 12.1
  Setoff; Ratable Payments.

     
ARTICLE XIII NOTICES
Section 13.1
Section 13.2
 
Giving Notice
Change of Address

ARTICLE XIV COUNTERPARTS

ARTICLE XV SUBORDINATION

2

CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

This Credit Agreement, dated as of October 13, 2006, is among Chicago Mercantile
Exchange Inc., a Delaware corporation (together with its successors and assigns,
“CME” or the “Company”) and a wholly owned subsidiary of Chicago Mercantile
Exchange Holdings Inc. (together with its successors and assigns, “Holdings”),
the Banks, Bank of Montreal, as Administrative Agent, and The Bank of New York,
as Collateral Agent.

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

The parties hereto agree as follows:

As used in this Agreement:

“Accelerated Termination Date” has the meaning set forth in Section 11.9(d).

“Accelerated Termination Notice” has the meaning set forth in Section 2.7.2.

“Additional Amount” has the meaning set forth in Section 11.4(a).

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent for the Banks pursuant to Article X or any successor administrative agent
hereunder, together with their respective successors and assigns.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made to the Company by the Banks at the same time and having the
same maturity date.

“Agent” means Administrative Agent or Collateral Agent, as the context may
require, and “Agents” means Administrative Agent and Collateral Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the Banks
hereunder.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” has the meaning set forth in Section 11.1(c).

“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other financial institution that becomes a party hereto as a Bank in accordance
with Section 9.2(b).

“Borrowing Base” means, at any time, an amount equal to the aggregate Discounted
Value of all Collateral at such time, excluding, however, the Discounted Value
of any Security Deposits and Performance Bonds that are not subject to a first
priority perfected Lien in favor of Collateral Agent, for the ratable benefit of
the Banks, pursuant to the Collateral Documents, free and clear of any other
Lien other than Liens permitted by subsection (a), (b) or (c) of Section 7.8.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close.

“Clearing House” means the department of the Company through which all futures
and options on futures trades on or subject to the rules of the exchange are
reconciled, settled, adjusted and cleared.

“Clearing Member” means a firm qualified to clear trades through the Clearing
House.

“CME” has the meaning set forth in the preamble hereto.

“CME Rules” means the rules of the Company as amended and in effect from time to
time and includes any interpretations thereof. “CME Rule” shall refer to any
specifically designated rule.

“Collateral” means any and all rights and interests in or to the Performance
Bonds of Defaulted Clearing Members and to the Security Deposits, in which a
Lien is created or purported to be created pursuant to the Collateral Documents,
all as more particularly described in the Security and Pledge Agreement.

“Collateral Agent” means The Bank of New York, in its capacity as collateral
agent for the Banks pursuant to Article X or any successor collateral agent
hereunder, together with their respective successors and assigns.

“Collateral Documents” means the Security and Pledge Agreement, the Securities
Account Control Agreement, each Money Fund Control Agreement and all other
agreements and documents entered into by the Company in favor of Collateral
Agent for the benefit of the Banks for the purpose of effecting the Security and
Pledge Agreement, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Collateral Notice” has the meaning set forth in Section 10.8.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to
the Company in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite its signature below, or as set forth in
an Assignment Agreement in the case of any Bank that becomes a party hereto
pursuant to Section 11.1(c), or as agreed to between the Company and the
applicable Bank, in the case of any Bank that becomes a party hereto pursuant to
Section 9.2(b), in each case, as such amount may be modified from time to time
as provided herein, including, without limitation, pursuant to Section 2.10
hereof.

“Company” has the meaning set forth in the preamble hereto.

“Concentration Policy” has the meaning set forth in Annex I.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to December 31, 2000 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414(b) or 414(c) of the Internal Revenue Code.

“Default” means an event described in Article VIII.

“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company under and
pursuant to the CME Rules.

“Discounted Value” means, at any time with respect to any asset included in the
Collateral, the discounted market value of such asset determined by multiplying
the market value of such asset at the time by the percentage specified on Annex
I hereto applicable to such asset based on its asset type, and for some asset
types, time to maturity. It is understood and agreed that the market value of
all Security Deposits and Performance Bonds as of any date shall be determined
by Collateral Agent in accordance with its usual and customary practices.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Availability” means, as of any date, the lesser of (a) the excess, if
any, of the Aggregate Commitment minus the aggregate principal of all Loans
outstanding and (b) the excess, if any, of the Borrowing Base minus the
aggregate principal of all Loans outstanding.

“Excluded Taxes” means, with respect to any and all payments to any Agent, any
Bank or any recipient of any payment to be made by or on account of any
obligation of the Company under the Loan Documents, net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on any Agent or any Bank.

“Federal Funds Rate” means the interest rate at which depository institutions
lend balances at the Federal Reserve to other depository institutions overnight.

“Fed Funds Target Rate” means for any period, a fluctuating interest rate per
annum for each day during such period equal to the most recent rate set by the
Federal Open Market Committee of the Federal Reserve System as the target level
for the Federal Funds Rate, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by Dow Jones & Company, Inc. in
The Wall Street Journal.

“Foreign Bank” has the meaning set forth in Section 11.4(f).

“GFX™” means that Wholly-Owned Subsidiary of the Company known as the GFX™
Corporation.

“GFX™ Guaranty” means certain Guaranties by the Company issued to counterparties
of GFX™ related to over-the-counter foreign exchange transactions entered into
by GFX™, or certain Guaranties by the Company issued to a banking institution
that has provided performance bond collateral, or met performance bond or
variation margin obligations on behalf of GFX™, related to transactions in
futures.

“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit.

“Holdings” has the meaning set forth in the preamble hereto.

“Increased Cost Notice” has the meaning set forth in Section 11.9(b).

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (other than a daylight overdraft incurred by the Company in the course of
effecting daily settlements with Clearing Members), (ii) obligations
representing the deferred purchase price of property other than accounts payable
arising in the ordinary course of such Person’s business on terms customary in
the trade, (iii) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property (other than futures and
options contracts held in a cross-margin account at the Company) now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) capitalized lease obligations,
(vi) obligations for which such Person is obligated pursuant to a Guaranty
(other than the guarantee provided by the Clearing House to Clearing Members in
the ordinary course of business for their obligations to one another, or the
GFX™ Guaranties) and (vii) reimbursement obligations with respect to letters of
credit; provided, however, that “Indebtedness” shall not include (a) obligations
of the Company to a Cross-Margining Clearing Organization (as such term is
defined in the CME Rules) arising out of the liquidation of one or more pairs of
cross-margin accounts held at the Clearing House and at such Cross-Margining
Clearing Organization and (b) obligations of the Company to a pledgee arising
out of the liquidation of one or more pairs of cross-margin pledge accounts held
at the Clearing House and at a Cross-Margining Clearing Organization.

“Indemnified Amounts” has the meaning set forth in Section 11.9(a).

“Indemnified Party” has the meaning set forth in Section 11.9(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.

“Loan” means, with respect to a Bank, such Bank’s portion of any Advance.

“Loan Documents” means this Agreement, the Notes and the Collateral Documents.

“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.

“Member Attorney-in-Fact” means CME in its capacity as attorney-in-fact for the
Clearing Members pursuant to the power of attorney authorized in CME Rule 817.

“Minimum Credit Rating” has the meaning set forth in Annex I.

“Money Fund Control Agreement” has the meaning set forth in the Security and
Pledge Agreement.

“Money Fund Shares” has the meaning set forth in the Security and Pledge
Agreement.

“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of the Clearing House due to temporary problems or delays in
obtaining or making settlement payments due to delays, overuse or other similar
problems with the Fed Wire or similar money transfer systems, (2) the failure of
a Cross-Margining Clearing Organization to approve one or more withdrawals by
the Clearing House from a cross-margining bank account held either by the
Company and such Cross-Margining Clearing Organization jointly, or by a Clearing
Member cross-margining its positions at the Clearing House with its own or an
affiliate’s positions at such Cross-Margining Clearing Organization, or (3) the
failure of a Common Banking and Settlement Clearing Organization (as such term
is defined in the CME Rules) to approve one or more withdrawals by the Clearing
House from a common banking and settlement bank account held either by the
Company and such Common Banking and Settlement Clearing Organization jointly or
by a Clearing Member participating in common banking and settlement with such
Common Banking and Settlement Clearing Organization.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Nationally Recognized Statistical Rating Organizations” or “NRSRO” means the
Security and Exchange Commission’s designation as a nationally recognized
statistical rating organization. As of October 1, 2006, there are five NRSRO’s:
A.M. Best Company, Inc., Dominion Bond Rating Service Limited, Fitch, Inc.,
Moody’s Investors Service Inc., and Standard & Poor’s Division of the McGraw
Hill Companies, Inc.

“New Lending Office” has the meaning set forth in Section 11.4(f).

“Non-Terminating Bank” has the meaning set forth in Section 2.7.2.

“Note” means a promissory note in substantially the form of Exhibit A hereto,
duly executed and delivered to each of the Banks by the Company and payable to
the order of each Bank in the amount of such Bank’s Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Notes (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and all other obligations of the Company to any Agent or any
Bank arising under the Loan Documents whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning set forth in Section 11.1(b).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Performance Bonds” means the assets deposited with the Clearing House by each
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 820.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Company or any Subsidiary may have any
liability.

“Principal Bank” has the meaning set forth in Section 4.5.

“Purchasers” has the meaning set forth in Section 11.1(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(d) of the Internal Revenue Code).

“Required Banks” means the Banks holding at least 51% of the aggregate unpaid
principal amount of the outstanding Advance(s), or, if no Advance(s) are
outstanding, Banks having at least 51% of the Aggregate Commitment.

“Restructuring” has the meaning set forth in Section 11.9(c).

“Restructuring Notice” has the meaning set forth in Section 11.9(c).

“Revolving Credit Termination Date” means October 12, 2007 or any earlier date
on which the Aggregate Commitment is terminated pursuant to this Agreement.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securities Account” has the meaning set forth in the Security and Pledge
Agreement.

“Securities Account Control Agreement” means that certain Securities Account
Control Agreement, dated as of October 13, 2006, by and among the Clearing
Members party thereto, the Company, The Bank of New York, as Securities
Intermediary (as defined therein) and Collateral Agent, substantially in the
form of Exhibit H, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of October 13, 2006, by and among the Clearing Members party
thereto, the Company and Collateral Agent, substantially in the form of
Exhibit I, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Security Deposits” means the assets deposited with the Clearing House by each
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 816.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries, or any similar business organization which is so owned
or controlled.

“Surplus Funds” means funds in excess of those needed for normal operations in
the Clearing House Accounts and the General Accounts, each as referenced in CME
Rule 802.B.

“Survivor” has the meaning set forth in Section 11.9(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any governmental authority.

“Terminated Commitment” has the meaning set forth in Section 2.7.2.

“Termination Notice” has the meaning set forth in Section 11.9(c).

“Test Draw” means a nominal Advance made for the purpose of testing
communication and draw procedures with Administrative Agent.

“2.7.2 Effective Date” has the meaning set forth in Section 2.7.2.

“2.7.2 Notice” has the meaning set forth in Section 2.7.2.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Illinois.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.

“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

Section 2.1 Revolving Credit Loans. Through and including the Revolving Credit
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement and in its Note, to make Loans to the Company from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment; provided, however, that no Loan shall be made if,
after giving effect thereto, the aggregate outstanding principal of all Loans
would exceed the lesser of (A) the Aggregate Commitment or (B) the Borrowing
Base. Subject to the terms of this Agreement, the Company may borrow, repay and
reborrow at any time through the Revolving Credit Termination Date. The
obligations of any Bank to make Loans hereunder shall cease at 4:01 p.m.
(Chicago time) on the Revolving Credit Termination Date.

Section 2.2 Ratable Loans. Each Advance hereunder shall consist of Loans made
from the several Banks, ratably in proportion to the amounts of their respective
Commitments on the date of such Advance.

Section 2.3 Payment on Last Day of Interest Period. Each Advance and accrued and
unpaid interest thereon shall be due and payable 30 days after such Advance is
made, except in the case of a Test Draw which shall be repaid pursuant to the
provisions of Section 7.2 hereof.

Section 2.4 Reborrowing of Advances. No Loans may be made hereunder to repay
Advances without the consent of all of the Banks.

Section 2.5 Optional Principal Payments. The Company may from time to time
prepay, without premium or penalty, all or a portion of any outstanding Advance,
pro rata among the Banks, in accordance with their respective shares of such
Advance by giving notice of such prepayment by 10:00 a.m. (Chicago time) on the
date of such payment to Administrative Agent. Administrative Agent shall
promptly provide a copy of such notice to each Bank. Repayment of principal
pursuant to this Section 2.5 shall be applied to prepay the outstanding Loans,
pro rata, and shall be accompanied by accrued and unpaid interest thereon.

Section 2.6 Mandatory Principal Payments. On any day on which the aggregate
outstanding principal of the Loans exceeds the Borrowing Base or the Aggregate
Commitment, such excess shall be immediately due and payable without the
necessity of any notice or demand. Repayment of such excess amounts shall be
applied to prepay the outstanding Loans, pro rata, and shall be accompanied by
accrued and unpaid interest thereon.

Section 2.7 Adjustments of Commitments.

Section 2.7.1 Adjustments by the Company. The Company may permanently reduce the
Aggregate Commitment, in whole or in part ratably among the Banks, in proportion
to the amounts of their respective Commitments in integral multiples of
$1,000,000, upon at least ten Business Days’ written notice to Administrative
Agent, which shall promptly provide a copy of such notice to each Bank. Such
notice shall specify the amount of any such reduction; provided, however, that,
subject to Sections 2.7.2, 11.9(b) and 11.9(c), the amount of the Aggregate
Commitment may not be reduced below the outstanding principal amount of the
Advance(s), and provided further that a reduction by the Company of the
Aggregate Commitment to zero shall terminate this Agreement as of the effective
date of such reduction. All accrued and unpaid commitment fees shall be payable
on the effective date of such termination.

Section 2.7.2 Adjustments by Banks for Accelerated Termination. If the
Commitment of a Bank hereunder is terminated pursuant to Section 11.9(b) or
11.9(c), the Company shall immediately notify Administrative Agent in writing of
such termination (“Accelerated Termination Notice”) and shall state the amount
of such terminating Bank’s Commitment (“Terminated Commitment”) in the
Accelerated Termination Notice. Administrative Agent shall promptly provide a
copy of the Accelerated Termination Notice to each remaining Bank (each a
“Non-Terminating Bank”). Each Non-Terminating Bank shall notify the Company, in
writing, on or before the fifth Business Day after the date of the Accelerated
Termination Notice, if and by what amount such Bank is willing to increase its
Commitment, which amount shall be equal to all or some portion of the Terminated
Commitment (each, a “2.7.2 Notice”). Any Non-Terminating Bank that fails to so
notify the Company on or before such fifth Business Day, shall be deemed to have
declined to increase its Commitment. If offers to increase Commitments are made
by two or more Non-Terminating Banks in an aggregate amount greater than the
aggregate amount of the Terminated Commitment, such Non-Terminating Banks and
the Company hereby agree that such offers shall be allocated as nearly as
possible in proportion to the aggregate amount of such offers, so that the
aggregate amount thereof will not exceed the amount of the Terminated
Commitment. On or before the 6th Business Day after the date of the Accelerated
Termination Notice, the Company shall notify Administrative Agent and each
Non-Terminating Bank of the amount by which each such Non-Terminating Bank’s
Commitment has been increased, which amount shall not exceed the amount of such
Non-Terminating Bank’s offer to increase its Commitment in such Bank’s 2.7.2
Notice. All increases of Commitments by the Banks under this Section 2.7.2 shall
become effective on the terminating Bank’s Accelerated Termination Date (“2.7.2
Effective Date”). The Company shall promptly, and in no event later than the
2.7.2 Effective Date, deliver to each Bank whose Commitment has been increased
pursuant to this Section 2.7.2 a new Note reflecting such Bank’s new Commitment
amount and each such Bank shall promptly, after repayment to such Bank of such
Bank’s ratable share of all Advances outstanding on the 2.7.2 Effective Date,
return to the Company such Bank’s superseded Note. On the 2.7.2 Effective Date,
the Commitments shall be adjusted to reflect any such increases.

Section 2.8 Commitment Fee. From the date hereof to and including the Revolving
Credit Termination Date, the Company agrees to pay to Administrative Agent for
the ratable account of the Banks a commitment fee of 7/100 of 1% per annum (on
the basis of a year consisting of 360 days and for actual days elapsed) on the
daily amount of such Bank’s ratable share (determined in proportion to its
respective Commitment) of the excess of (i) the amount of the Aggregate
Commitment over (ii) the aggregate principal amount of all outstanding Advances
of the Banks, payable in arrears on the last day of each November, February, May
and August hereafter and on the Revolving Credit Termination Date, commencing on
the first of such dates to occur after the date hereof.

Section 2.9 Collateral.

(a) All Obligations of the Company under this Agreement, the Notes and all other
Loan Documents shall be secured by the Collateral in accordance with the
Collateral Documents.

(b) So long as no Default shall have occurred and be continuing, the Company may
from time to time replace any security credited to any Securities Account or any
Money Fund Shares subject to the Lien of the Security and Pledge Agreement with
another security of a type described in CME Rule 816 or CME Rule 820 that has a
market value equal to or greater than the market value of the replaced security,
determined as of the date of replacement by Collateral Agent in accordance with
its usual and customary practices.

(c) So long as no Default shall have occurred and be continuing, the Company may
from time to time direct Collateral Agent to (and Collateral Agent shall upon
the request of the Company) liquidate any securities credited to any Securities
Account and any Money Fund Shares and apply the proceeds thereof and any other
amounts credited to any Securities Account to repay any outstanding Loans,
provided that after giving effect to such liquidation and the repayment of such
Loans, the aggregate principal amount of all remaining Loans outstanding as of
the date of such removal shall not exceed the Borrowing Base as of the date of
such removal.

(d) Upon any replacement or liquidation of Collateral pursuant to subsection (b)
or (c) above, the Lien of Collateral Agent on the replaced or liquidated
Collateral, as applicable, shall be deemed released without further consent of
Collateral Agent or any Bank.

Section 2.10 Additional Credit Facility.

(a) The Company may, at its option and without the consent of the Banks, in a
minimum amount of $50,000,000 on each occasion, seek to increase the Aggregate
Commitment by up to an aggregate amount of $200,000,000 (resulting in a maximum
Aggregate Commitment of $1,000,000,000) upon at least three (3) Business Days’
prior written notice to Administrative Agent and Collateral Agent, which notice
shall specify the amount of any such increase and shall be delivered at a time
when no Default or Unmatured Default has occurred and is continuing. The Company
may, after giving such notice and in its sole discretion, offer the increase in
the Aggregate Commitment to other lenders or entities reasonably acceptable to
Administrative Agent and the Company. No increase in the Aggregate Commitment
shall become effective until the existing or new Banks extending such new or
increased Commitment amount and the Company shall have delivered to
Administrative Agent a document reasonably satisfactory to Administrative Agent
and the Company pursuant to which any such existing Bank states the amount of
its Commitment increase, any such new Bank states its Commitment amount and
agrees to assume and accept the obligations and rights of a Bank hereunder and
the Company accepts such new or increased Commitments. The Banks (new or
existing) shall accept an assignment from the existing Banks, and the existing
Banks shall make an assignment to the new or existing Banks accepting a new or
increased Commitment, of a direct interest in each then outstanding Advance such
that, after giving effect thereto, all credit exposure hereunder is held ratably
by the Banks in proportion to their respective Commitments. Assignments pursuant
to the preceding sentence shall be made in exchange for the principal amount
assigned plus accrued and unpaid interest and accrued and unpaid facility fees.
Any such increase of the Aggregate Commitment shall be subject to receipt by
Administrative Agent from the Company of such supplemental opinions,
resolutions, certificates and other documents as Administrative Agent may
reasonably request.

(b) In addition to the foregoing, to the extent that the Company has reduced the
Aggregate Commitment with respect to any or all of the Banks, the Company may,
from time to time, increase any portion of any such Bank’s respective
Commitment, with such Bank’s consent, in an amount up to the amount so reduced,
provided that each such Bank shall accept an assignment from the existing Banks,
and the existing Banks shall make an assignment to each such Bank of a direct
interest in each then outstanding Advance such that, after giving effect
thereto, all credit exposure hereunder is held ratably by the Banks in
proportion to their respective Commitments. The documents evidencing any such
increase in the Commitment shall be in a form reasonably acceptable to the
Company and Administrative Agent.

(c) This Section 2.10 shall supercede any provisions contained in this Agreement
to the contrary.

ARTICLE III

FUNDING THE CREDITS

Section 3.1 Method of Borrowing. The Company shall give Administrative Agent and
Collateral Agent notice not later than 3:45 p.m. (Chicago time) on the Borrowing
Date of each Advance, specifying the amount of such Advance. Subject to
Section 4.1 and the satisfaction of the applicable conditions precedent set
forth in Article V, each Bank severally shall make available to Administrative
Agent, in the specified account located at Administrative Agent, its pro rata
share of the full amount of each Advance in immediately available funds.
Following the receipt of a notice of Advance from the Company, Collateral Agent
shall determine the aggregate market value of the Collateral and the Borrowing
Base in accordance with the terms hereof and promptly, but in any event, not
later than 4:15 p.m. (Chicago time), provide the Company, Administrative Agent
and each Bank with a Collateral Notice. Upon determination of the Borrowing
Base, Administrative Agent shall make available to the Company, not later than
4:45 p.m. (Chicago time) on the Borrowing Date, in immediately available funds
the lesser of (a) the aggregate amount of each Bank’s pro rata share of the
Advance to the extent such amount has been funded by such Bank at such time or
(b) the Excess Availability.

Section 3.2 Minimum Amount of Each Advance. Except in the case of a Test Draw,
each Advance shall be in the minimum amount of $10,000,000 (and in integral
multiples of $250,000 if in excess thereof), provided, however, that any Advance
may be in the aggregate amount of the Excess Availability.

Section 3.3 Rate Before and After Maturity. Prior to maturity, Advances shall
bear interest at the Fed Funds Target Rate plus 45/100 of 1% per annum. Any
Advance not paid at maturity, whether by acceleration or otherwise, shall bear
interest until paid in full at a rate per annum equal to the Fed Funds Target
Rate plus 2.4% per annum. In the event that a change in the Fed Funds Target
Rate is announced or published at the time a Loan is outstanding, such change
shall become effective at the time it is announced or published.

Section 3.4 Method of Payment. All payments (including prepayments) of
principal, interest, commitment fees and other amounts payable hereunder by the
Company shall be made without setoff or counterclaim in immediately available
funds to Administrative Agent, for the benefit of the Banks, at the address
specified pursuant to Article XIII. All such payments shall be applied to
principal, interest, fees, expenses and other amounts due and payable hereunder
in the following order: first, to amounts payable hereunder other than
principal, interest and commitment fees; second, to commitment fees (in
chronological order in accordance with the dates such fees became due and
payable); and third, to principal of, and interest on, the Advances (in
chronological order in accordance with the dates such Advances were made; and as
to any single Advance, first to interest thereon and second to principal
thereof). Subject to the provisions of Section 4.4 and, except with respect to
payments made to a Bank whose Commitment is terminated (or whose commitment fee
is revised) pursuant to Section 11.9(b) or (c), (a) all payments of principal
of, and interest on, the Advances shall be made by Administrative Agent to the
Banks ratably among the Banks, in proportion to the outstanding principal amount
of their respective Loans constituting part of such Advance and (b) all payments
of commitment fees and other amounts payable hereunder by Administrative Agent
to the Banks shall be made to the Banks ratably among the Banks, in proportion
to the amounts of their respective Commitments on the date such payment is made.

Section 3.5 Notes; Telephonic Notices.(a) Each Bank shall maintain in accordance
with its usual and customary practices an account or accounts evidencing the
Loans made by such Bank from time to time, including the amounts of principal
and interest payable and paid to such Bank from time to time under this
Agreement and the Notes; and each Bank is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to its Note or in its books and records; provided, however, that the
failure to so record shall not affect the Company’s obligations under such Note.
Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder and (iii) the amount of any sum received by Administrative Agent
hereunder from the Company and each Bank’s share thereof. The entries maintained
in the accounts maintained by the Banks and Administrative Agent pursuant to
this Section shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the Loans
in accordance with their terms. In the event the records maintained by a Bank
conflict with the records maintained by Administrative Agent, the records
maintained by Administrative Agent shall control.

(b) The Company hereby authorizes the Banks and Administrative Agent to extend
Advances based on telephonic notices made by any Persons any such Bank or
Administrative Agent in good faith believes to be acting on behalf of the
Company. The Company agrees to deliver promptly to Administrative Agent a
written confirmation of each telephonic notice signed by an authorized
signatory. If the written confirmation differs in any material respect from the
action taken by Administrative Agent, the records of Administrative Agent shall
govern absent manifest error.

Section 3.6 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance prior to maturity shall be payable to Administrative Agent for the
benefit of the Banks on the date on which the Advance is paid or prepaid,
whether due to acceleration or otherwise. Interest accrued on each Advance after
maturity shall be payable on demand. Interest and commitment fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time at
the place of payment). If any payment of principal of, or interest on, an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

ARTICLE IV

ADMINISTRATIVE AGENT

Section 4.1 Notice to and Payment by the Banks. Promptly after receiving notice
from the Company of each Advance requested pursuant to Section 3.1,
Administrative Agent shall notify each of the applicable Banks by telephone
(which may, at the option of Administrative Agent, be accompanied by facsimile
transmission), of each Advance, which notice shall state: (a) the dollar amount
of such Advance; (b) each Bank’s ratable share of such Advance; (c) the date and
time when such Advance is to be made; and (d) the account located at
Administrative Agent to which the applicable Bank’s ratable share of such
Advance shall be sent. Except as hereinafter provided, promptly after receipt of
such notice from Administrative Agent and, in any event, before the time
specified in such notice as the time when such Advance is to be made to the
Company, each applicable Bank shall transfer its ratable share of such Advance
to Administrative Agent by Federal Reserve wire transfer or, in the event of a
failure of the Federal Reserve wire transfer system, in other immediately
available funds via the SWIFT system or otherwise.

Section 4.2 Payment by Banks to Administrative Agent.(a) Unless Administrative
Agent shall have been notified by a Bank prior to the date on which such Bank is
scheduled to make payment to Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) that such Bank does not intend to
make such payment, Administrative Agent may assume that such Bank has made such
payment when due and Administrative Agent may in reliance upon such assumption
(but shall not be required to) make available to the Company the proceeds of the
Loan to be made by such Bank and, if any Bank has not in fact made such payment
to Administrative Agent, such Bank shall, on demand, pay to Administrative Agent
the amount made available to the Company attributable to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Company and ending on (but excluding) the
date such Bank pays such amount to Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by Administrative Agent
to the date two (2) Business Days after payment by such Bank is due hereunder,
the Federal Funds Target Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Bank to the date
such payment is made by such Bank, the Federal Funds Target Rate in effect for
each such day plus 2.4%. If such amount is not received from such Bank by
Administrative Agent immediately upon demand, the Company will, on demand, repay
to Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan.

(b) The failure of any Bank to make a payment to Administrative Agent of the
proceeds of the Loan to be made by such Bank shall not relieve any other Bank of
its obligation hereunder to make payment to Administrative Agent of the proceeds
of a Loan, but no Bank shall be responsible for the failure of any other Bank to
make the payment required to be made by such other Bank.

Section 4.3 Distribution of Payments. Whenever Administrative Agent receives
from, or on behalf of the Company, or any other person or party, a payment of
principal, interest or commitment fees or other amount payable in connection
with the Loans with respect to any of which the applicable Banks are entitled to
receive a share, Administrative Agent shall promptly pay to such Banks, in
lawful money of the United States of America and in the kind of funds so
received by Administrative Agent, the amount due each of such Banks as
determined pursuant to this Agreement; provided, however, that the amount of
such distribution shall be adjusted to the extent that amounts are owed by any
Bank to Administrative Agent pursuant to Section 4.2 or are required to be
returned to Administrative Agent pursuant to Section 4.4. If any payment of
principal, interest or commitment fees or other amount payable in connection
with the Loans is received from or on behalf of the Company by Administrative
Agent before 10:00 a.m. (Chicago time) on any Business Day, Administrative Agent
shall use reasonable efforts to wire transfer the appropriate portion of the
same to the applicable Banks that same Business Day, but in any event shall wire
the same to each of such Banks before the end of the next Business Day. In the
event that Administrative Agent receives any such payment from or on behalf of
the Company before 10:00 a.m. (Chicago time) on any Business Day and does not
transfer to the applicable Banks the appropriate portion of such payment on that
day, the Company shall, promptly upon receipt of notice from any such Bank, pay
directly to such Bank an amount equal to the interest on such portion, at the
Fed Funds Target Rate or, with respect to any payment of principal on a Loan, at
the rate set forth in Section 3.3, for the period commencing on the day
Administrative Agent receives such payment up to but not including the following
Business Day.

Section 4.4 Rescission of Payments by the Company. If all or part of any payment
made by the Company to Administrative Agent of principal, interest or commitment
fees or other amount payable in connection with the Loans is rescinded or must
otherwise be returned for any reason and if Administrative Agent has paid to any
of the Banks such Bank’s ratable share therein, such Bank shall, upon telephone
notice from Administrative Agent, forthwith pay to Administrative Agent, on the
date of such telephone notice (if notice is received by Administrative Agent at
or prior to 10:00 a.m. Chicago time) or on the next Business Day (if notice is
received by Administrative Agent after 10:00 a.m. Chicago time), an amount equal
to such Bank’s ratable interest in the amount that was rescinded or that must be
so returned by Administrative Agent. Administrative Agent shall promptly return
to the Company, or to whomever shall be legally entitled thereto pursuant to an
order of a court of competent jurisdiction, each such amount (or any lesser
amount) that is received from each Bank. Administrative Agent shall have no
obligation to the Company for any amount that Administrative Agent paid to any
Bank and that is not repaid by such Bank, provided that Administrative Agent did
in fact provide such Bank with the notice described above to the effect that
such payment was rescinded or must be returned.

Section 4.5 Powers Granted to Administrative Agent.(a) The Company and one or
more Banks (each a “Principal Bank”) may, upon mutual agreement, from time to
time request another Bank to act as an additional agent for the purpose of
administering and servicing the Loans of the Principal Banks. Upon the
acceptance of the offer to service by the proposed additional agent (which shall
be in the sole discretion of such proposed administrative agent), such Bank
shall be an additional agent (“Additional Agent”) hereunder and as administrator
of the Loans of the Principal Banks for which it acts (and not as an agent,
employee or fiduciary), shall be entitled to exercise all such powers as are
incidental to the powers to receive and collect funds from the Principal Banks
and the Company as provided for in this Agreement, and to take such other
actions with respect to such Loans as are provided hereby or as may be from time
to time agreed by such Additional Agent and the Principal Banks. In acting under
this Agreement, Additional Agent agrees to exercise the same degree of care in
administering such Loans as it would use in managing its own loans; provided,
however, that this sentence shall not make Additional Agent a fiduciary to any
Principal Bank. The Principal Banks and the Company hereby agree and acknowledge
that (i) in performing the duties provided for in this Agreement, Additional
Agent is acting solely for the benefit of the Principal Banks and are in no way
to be construed to be acting as agent for the Company; and (ii) the servicing
arrangement provided for herein is not intended to constitute, and shall not be
construed to establish, a partnership or joint venture between Additional Agent
and the Principal Banks, or between Additional Agent and the Company.

(b) The Company shall promptly notify Administrative Agent of the appointment of
an Additional Agent. To the extent an Additional Agent will perform any function
or duty currently performed by Administrative Agent, Administrative Agent shall
cease its performance of such function or duty when the Company directs
Administrative Agent to cease such performance. An Additional Agent shall not be
deemed an agent or fiduciary of Administrative Agent.

Section 4.6 [Reserved]Section 4.7 [Reserved]ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent.

(a) Conditions to Closing. This Agreement shall become effective as of the date
hereof upon the execution and delivery of a counterpart hereto by each party
hereto.

(b) Conditions to Initial Advance. No Bank shall be required to make the initial
Advance hereunder unless the Company has furnished to Administrative Agent on or
prior to the date of the initial Advance in sufficient counterparts for each of
the Banks the following (except any of the following that the Company or
Administrative Agent has previously delivered to each Bank):

(i) A copy of the certificate of incorporation of the Company certified by the
Delaware Secretary of State and certified by a secretary or assistant secretary
of the Company to be true and correct as of the date hereof.

(ii) A copy of the bylaws of the Company certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof.

(iii) A certificate of good standing with respect to the Company, certified by
the Secretary of State of Delaware.

(iv) A copy, certified by the Secretary or Assistant Secretary of the Company,
of CME’s Board of Directors’ resolutions authorizing the execution of the Loan
Documents.

(v) An incumbency certificate, in substantially the form of Exhibit G hereto,
executed by the Secretary or Assistant Secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate Administrative Agent and
the Banks shall be entitled to rely until informed of any change in writing by
the Company.

(vi) A certificate, signed by the (a) chief executive officer of the Company,
(b) president & chief operating officer of the Company, (c) managing director &
president of the Clearing House division, or (d) managing director & chief
financial officer of the Company, or in each case his or her delegate, in
substantially the form of Exhibit B hereto. Such certificate may be furnished by
the Company by any means set forth in Section 13.1 hereof, and shall be deemed
given to Administrative Agent as provided therein.

(vii) A written opinion of the Company’s counsel, addressed to Administrative
Agent and the Banks (or upon which Administrative Agent and the Banks may rely),
covering the matters set forth in Exhibit C hereto.

(viii) Notes, each duly executed and delivered by the Company and payable to the
order of the respective Bank.

(ix) A copy of the Security and Pledge Agreement, duly executed and delivered by
the Company, for itself and as Member Attorney-in-Fact on behalf of each grantor
named therein and Collateral Agent.

(x) A copy of the Securities Account Control Agreement, duly executed and
delivered by the Company, for itself and as Member Attorney-in-Fact on behalf of
each grantor named therein, The Bank of New York, as Securities Intermediary (as
defined therein) and Collateral Agent.

(xi) A copy of the Securities Control Agreement, duly executed and delivered by
the Company, for itself and as Member Attorney-in-Fact, Bank of America, N.A.
and Collateral Agent.

(xii) A copy of the Securities Control Agreement, duly executed and delivered by
the Company, for itself and as Member Attorney-in-Fact, Brown Brothers Harriman
& Co. and Collateral Agent.

(xiii) A copy of the Uncertificated Securities Control Agreement, duly executed
and delivered by the Company, for itself and as Member Attorney-in-Fact, Phoenix
Equity Planning Corporation, as Transfer Agent (as defined therein), and
Collateral Agent.

(xiv) A copy of the Uncertificated Securities Control Agreement, duly executed
and delivered by the Company, for itself and as Member Attorney-in-Fact on
behalf of each grantor named therein, Boston Financial Data Services, Inc., as
Transfer Agent (as defined therein), and Collateral Agent.

Section 5.2 Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date both
before and immediately after giving effect to the Advance:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date except for deemed
changes in the Schedules hereto reflecting transactions permitted by this
Agreement.

(c) The Company has furnished to Administrative Agent a certificate,
substantially in the form of Exhibit D, which sets forth in reasonable detail
the intended use of the proceeds of such Advance (which shall comply with
Section 7.2 hereof) and confirms that such proceeds will not be used to repay
maturing Advances except as permitted pursuant to Section 2.4 hereof. Such
certificate may be furnished by Company by any means set forth in Section 13.1
hereof, and shall be deemed delivered to Administrative Agent as provided
therein.

(d) The aggregate outstanding principal of all Loans, after giving effect to the
Loans to be made on such Borrowing Date, does not exceed the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base as of such date.

The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks, as of the date hereof and the
date of each Advance, that:

Section 6.1 Corporate Existence and Standing. Each of the Company and the
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and where the failure to have such authority would
reasonably be expected to have a Material Adverse Effect.

Section 6.2 Authorization and Validity.

(a) The Company has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by the Company of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings. The Company has duly executed and delivered the Loan Documents, and
the Loan Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is considered in a proceeding at law
or in equity).

(b) The Company has the authority pursuant to CME Rules 816, 817 and 820 to
execute and deliver, as Member Attorney-in-Fact on behalf of the applicable
Clearing Members, the Collateral Documents. Pursuant to CME Rule 817, the
Company has the authority, as Member Attorney-in-Fact on behalf of the
applicable Clearing Members, to cause the Security Deposits to be subject to the
Lien of the Collateral Documents to secure the Obligations. Pursuant to CME
Rule 817, the Company has the authority, as Member Attorney-in-Fact on behalf of
the applicable Clearing Members, to cause the Performance Bonds of Defaulted
Clearing Members to be subject to the Lien of the Collateral Documents to secure
the Obligations. CME Rules 816, 817, 820 and 913.B, as set forth in Exhibit J,
have been duly adopted and are in full force and effect.

Section 6.3 Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company.

Section 6.4 Financial Statements. The most recent annual, audited consolidated
financial statements of Holdings and its subsidiaries (which include the Company
and the Subsidiaries) heretofore delivered to the Banks were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of Holdings and its subsidiaries
at such date and the consolidated results of their operations for the period
covered thereby.

Section 6.5 Material Adverse Change. No material adverse change in the business,
financial condition, or results of operations of the Company and the
Subsidiaries has occurred since the date of the financial statements referred to
in Section 6.4; provided, however, that in the event the Company utilizes its
own funds to repay all or any portion of an Advance, and such repayment results
in such a material adverse change, then such material adverse change shall not
be deemed to have occurred until the thirty-first consecutive day that such
material adverse change continues.

Section 6.6 Subsidiaries. Schedule I contains an accurate list of all of the
presently existing Subsidiaries of the Company, setting forth their respective
jurisdictions of incorporation and the percentage of their respective capital
stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

Section 6.7 Accuracy of Information. No written information, exhibit or report
furnished by the Company or any Subsidiary to any Bank in connection with the
negotiation of the Loan Documents contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances
existing at the time furnished.

Section 6.8 Margin Regulations. Margin Stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Company and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder. No proceeds of any Loans will be used to “purchase” or “carry” any
“margin stock” (each as defined in Regulation U), or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.

Section 6.9 Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed by any of them and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any such Subsidiary,
except such taxes, if any, as are being contested in good faith. To the best of
the Company’s knowledge, no tax liens have been filed and no claims are being
asserted with respect to any such taxes other than those taxes that are being
contested in good faith. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

Section 6.10 Litigation. Except as set forth in Schedule II attached hereto,
there is no litigation or proceeding before any governmental authority pending
or, to the knowledge of any of their officers, threatened, against or affecting
the Company or any Subsidiary of the Company which might reasonably be expected
to materially adversely affect the business, financial condition or results of
operations of the Company or the ability of the Company to perform its
obligations under the Loan Documents.

Section 6.11 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Company nor any of its Subsidiaries has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to terminate any Plan.

ARTICLE VII

COVENANTS

During the term of this Agreement and thereafter as long as any Advances remain
outstanding hereunder, unless the Required Banks shall otherwise consent in
writing:

Section 7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to Administrative
Agent (and Administrative Agent will furnish a copy to each Bank):

(a) Within 120 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Required Banks, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for Holdings and its subsidiaries (including
the Company), including balance sheets as of the end of such period, and
statements of income, changes in shareholders’ equity and a statement of cash
flows for the year then ended, accompanied by any management letter prepared by
said accountants and by a certificate of said accountants in substantially the
form of Exhibit E hereto, or if, in the opinion of such accountants, such
certificate is not applicable, a description of any Default or Unmatured Default
relating to accounting matters that in their opinion exists, stating the nature
and status thereof.

(b) Within 120 days after the close of each of its fiscal years, for the Company
and its Subsidiaries, an unaudited consolidated balance sheet as at the end of
such period and unaudited consolidated statements of income, changes in
shareholders’ equity and a statement of cash flow for the year then ended, each
prepared in a manner consistent with the preparation of Holdings’ year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes).

(c) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes and subject to normal year-end adjustments).

(d) Within 45 days after the close of the first three quarterly periods of each
of the Company’s fiscal years and within 120 days after the close of each of the
Company’s fiscal years, a report of (i) current Surplus Funds, (ii) the
aggregate amount of Security Deposits being held by the Company including a
breakdown of the asset types making up such Security Deposits and the location
thereof and (iii) the aggregate amount of Performance Bonds of Defaulted
Clearing Members being held by the Company including a breakdown of the asset
types making up such Performance Bonds and the location thereof.

(e) Within the time periods set forth herein for the furnishing of the financial
statements required hereunder, a certificate signed by its managing director &
chief financial officer or another managing director, in substantially the form
of Exhibit F hereto, (i) certifying that, to the knowledge of such officer or
director, no Default or Unmatured Default has occurred during the period covered
by such financial statements or (ii) if any Default or Unmatured Default exists,
showing the calculations set forth in Exhibit F as well as setting forth a
description of the nature and status of such Default or Unmatured Default.

(f) Within 120 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, signed by the managing director & chief
financial officer of the Company or another managing director, or, in the event
there are no Unfunded Liabilities, a certificate signed by its managing director
& chief financial officer or another managing director to that effect.

(g) As soon as possible and in any event within 10 days after the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the managing director & chief financial officer of the Company or
another managing director, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.

(h) Such other information (including non-financial information) as any Bank may
from time to time reasonably request.

Section 7.2 Use of Proceeds. Except in the case of a Test Draw, the Company will
only use the proceeds of the Advances to provide temporary liquidity in
circumstances where CME is entitled to use the Security Deposits and Performance
Bonds of its Clearing Members to satisfy any outstanding obligations of any
defaulting Clearing Members to CME as provided in the CME Rules and in
circumstances where a Money Gridlock Situation that affects the Company’s
operations exists. Additionally, the Company may use the proceeds of the
Advances to fulfill its obligations under the GFX™ Guaranty, provided, however,
that the Company may use the proceeds for such purposes only up to the amount of
Surplus Funds on any given day. Additionally, the Company from time to time may
conduct Test Draws which may be repaid on the Borrowing Date or on the Business
Day immediately following such Borrowing Date. The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Loans to “purchase” or
“carry” any “margin stock” (each as defined in Regulation U) or for any purpose
that violates the provisions of Regulation T, U or X of the Board of the Federal
Reserve System as now and from time to time hereafter in effect.

Section 7.3 Notice of Default. The Company will, and will cause each Subsidiary
to, give prompt notice in writing to the Banks of the occurrence of any Default
or Unmatured Default and of any other development, financial or otherwise, which
would reasonably be expected to materially adversely affect its business,
properties or affairs or the ability of the Company to repay the Obligations.

Section 7.4 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and where the failure to
have such authority would reasonably be expected to have a Material Adverse
Effect.

Section 7.5 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

Section 7.6 Inspection. The Company will, and will cause each Subsidiary to,
permit Administrative Agent and Collateral Agent or its representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Company and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Company and each Subsidiary, and to
discuss the affairs, finances and accounts of the Company and each Subsidiary
(the foregoing activities, an “Audit”) with, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as
Administrative Agent may designate; provided that so long as no Default has
occurred and is continuing the Company shall only be responsible for the costs
and expenses of one Audit per 12-month period.

Section 7.7 Tangible Net Worth. The Company will maintain at all times a
Consolidated Tangible Net Worth of not less than $96,000,000. In the event that
the Company exercises its right to increase the Aggregate Commitment under
Section 2.10(a), the minimum Consolidated Tangible Net Worth that the Company
will maintain will increase on a ratable basis to the increase in the Aggregate
Commitment such that if the Company increases the Aggregate Commitment by
$200,000,000 (resulting in a maximum Aggregate Commitment of $1,000,000,000),
the minimum Consolidated Tangible Net Worth to be maintained by the Company
would increase by $24,000,000 to $120,000,000. If the Company exercises its
rights to decrease the Aggregate Commitment under this Agreement, the minimum
Consolidated Tangible Net Worth to be maintained by the Company will decrease on
a ratable basis, provided, however, that under no circumstances will the minimum
Consolidated Tangible Net Worth be reduced to less than $90,000,000. Any such
ratable increase or decrease in the Company’s maintenance of the Consolidated
Tangible Net Worth shall be effective immediately upon the related increase or
decrease in the Aggregate Commitment in accordance with the terms of this
Agreement.

Section 7.8 Liens. The Company will not, nor will it permit any Subsidiary to,
create or incur any Lien in, of or on the Collateral, except:

(a) Liens in favor of Collateral Agent.

(b) Liens in favor of the Company, which Liens are subordinated to the Liens in
favor of Collateral Agent in accordance with Article XV hereof.

(c) Liens arising out of repurchase agreements or reverse repurchase agreements
entered into by the Company or any Subsidiary.

(d) Liens arising out of judgments or awards against the Company or any
Subsidiary, in an amount of not more than $5,000,000 in the aggregate, which
judgment or award is vacated, discharged, satisfied or stayed or bonded pending
appeal within 60 days from the entry thereof.

Section 7.9 Additional Clearing Members. Promptly upon any Person becoming a
Clearing Member of CME, the Company will execute and deliver, as Member
Attorney-in-Fact, a supplement to the Security and Pledge Agreement,
substantially in the form of Exhibit A thereto, joining such Clearing Member as
a party to the Security and Pledge Agreement and a supplement to the Securities
Account Control Agreement, substantially in the form of Exhibit B thereto,
joining such Clearing Member as a party to the Securities Account Control
Agreement. If such new Clearing Member deposits Money Fund Shares in
satisfaction of their Security Deposit requirement to the extent such Money Fund
Shares are included in the Borrowing Base, the Company will execute and deliver,
as Member Attorney-in-Fact, a Money Fund Control Agreement, substantially in the
form of Exhibit C to the Security and Pledge Agreement with respect to such
Money Fund Shares for the purpose of granting to Collateral Agent control
(within the meaning of the UCC) of the Money Fund Shares subject thereto.

Section 7.10 CME Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any CME Rule in any manner that
would have a materially adverse effect on the Lien granted to Collateral Agent
in the Collateral or the ability of Collateral Agent to enforce any of its
rights under the Collateral Documents.

Section 7.11 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside on the books of the Company or such Subsidiary, as
applicable, or (ii) as to which the failure to pay would not reasonably be
expected to have a Material Adverse Effect.

Section 7.12 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to
Administrative Agent upon request of any Bank full information as to the
insurance carried. Administrative Agent shall furnish such information to each
Bank.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.1 Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of the Company or any Subsidiary to the Banks in
this Agreement or in any certificate or written information delivered in
connection with this Agreement or any other Loan Document shall be materially
false as of the date on which made or deemed to have been made.

Section 8.2 Payment Defaults. Nonpayment of the principal of any Note when due,
nonpayment of interest upon any Note within five days after the same becomes due
or nonpayment of any commitment fee or other obligation under any of the Loan
Documents within 10 days after the same becomes due.

Section 8.3 Certain Covenant Defaults. (i) Any breach by the Company of any of
the terms required to be observed by it under Section 7.1 (other than
Section 7.1(g)), which continues unremedied for 10 days after the Company
receives written notice of such breach from any Bank; (ii) any breach by the
Company of any of the terms required to be observed by it under Section 7.2,
7.7, 7.8 or 7.10; or (iii) any material breach by the Company of any of the
other terms or provisions required to be observed by it under Article VII.

Section 8.4 Other Covenant Defaults. The breach by the Company (other than a
breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within five days after written notice from any Bank.

Section 8.5 Other Indebtedness. Failure of the Company or any Subsidiary to pay
any Indebtedness in an aggregate amount in excess of $5,000,000 when due; or the
default by the Company or any Subsidiary in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, which results in such Indebtedness
being accelerated or declared to be due and payable or required to be prepaid,
redeemed or defeased (other than by a regularly scheduled repayment, redemption
or defeasance or mandatory prepayment, redemption or defeasance) prior to its
stated maturity.

Section 8.6 Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.

Section 8.7 Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any
Subsidiary or any substantial part of its property, or a proceeding described in
Section 8.6(e) shall be instituted against the Company or any Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 45 consecutive days.

Section 8.8 Condemnation. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of all or
any substantial portion of the property of the Company or any Subsidiary.

Section 8.9 Judgments. The Company or any Subsidiary shall fail to pay, bond or
otherwise discharge, within 30 days of the entry thereof, any judgment or order
for the payment of money in excess of $250,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.

Section 8.10 Security Interest; Validity. Collateral Agent, for the ratable
benefit of the Banks, shall cease to have a valid and perfected first priority
security interest in the Collateral other than any Money Fund Shares that have
not been included in the Borrowing Base and other than in connection with any
release of Collateral contemplated hereby or by any other Loan Document; or the
Company shall assert the invalidity of any such security interest or the
invalidity or unenforceability of any Collateral Document; or any Collateral
Document shall be terminated without Collateral Agent’s written consent.

Section 8.11 CFTC Designation. The Commodity Futures Trading Commission (or its
successor) shall revoke or suspend the designation of the Company as a contract
market under the Commodity Exchange Act, as amended for any futures contract
other than for reasons of dormancy or low volume in such contract or for reasons
of disruptions in the underlying market for such contract.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.1 Acceleration. If any Default described in Section 8.6 or 8.7 occurs,
the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank. If any other Default occurs,
Administrative Agent may, or upon the direction of the Required Banks shall,
terminate or suspend the Commitments of the Banks to make Loans hereunder, or
declare the Obligations to be due and payable, or both, whereupon such
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Company hereby expressly
waives. In addition, at any time after which the Obligations have become due and
payable and the obligations of the Banks to make Loans hereunder have terminated
in accordance with this Section 9.1, Collateral Agent may, with the consent of
the Required Banks (or shall, upon the direction of the Required Banks), enforce
any and all rights and interest created under the Collateral Documents or the
UCC, including, without limitation, foreclosing the security interests created
pursuant to the Collateral Documents by any available judicial procedure, and
exercise all other rights and remedies of Collateral Agent otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved and all of which rights
shall be cumulative.

Section 9.2 Amendments. Subject to the provisions of this Section 9.2, the
Required Banks and the Company may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Banks or the Company hereunder or
waiving any Default hereunder; provided, however, that:

(a) the consent of the Company and all of the Banks shall be required to
(i) reduce the percentage specified in the definition of Required Banks,
(ii) reduce the principal amount of or extend the maturity date for any Advance
or reduce the rate or change the time of payment of interest thereon,
(iii) reduce the rate or change the time of payment of any commitment fee, (iv)
adjust the amount of the Commitment of any Bank except as otherwise permitted
herein, (v) amend Section 2.7, 2.8, 5.2 or this Section 9.2, (vi) extend the
Revolving Credit Termination Date, (vii) permit the Company to assign its rights
under this Agreement, (viii) amend the definition of “Borrowing Base” or
“Discounted Value” or the provisions of Annex I hereto (except as set forth in
clause (c) below) or (ix) release any of the Collateral from the Lien granted
pursuant to the Collateral Documents other than as permitted by this Agreement
or any other Loan Document;

(b) the Company may add a new Bank(s) under the terms of this Agreement,
provided, however, that each such new Bank shall agree in writing to be bound by
the terms of this Agreement;

(c) the Company may modify the Concentration Policy or Minimum Credit Rating,
each as set forth on Annex I hereto, at any time, if such modification results
in an imposition of a more restrictive Concentration Policy or Minimum Credit
Rating than that set forth on Annex I. The Company may modify the Concentration
Policy or Minimum Credit Rating upon approval of the Required Banks if such
modification results in the imposition of a less restrictive Concentration
Policy or Minimum Credit Rating than that set forth on Annex I; and

(d) any amendment, modification or waiver of any provision of any Loan Documents
that affects the rights or obligations of an Agent shall not be effective
without such Agent’s prior written consent.

Section 9.3 Preservation of Rights. No delay or omission of the Banks to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Company to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Banks required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Banks until the Obligations have been paid in full and the
Commitments have been terminated.

ARTICLE X

THE AGENTS

Section 10.1 Declaration and Acceptance of Appointment; No Fiduciary Duties.
Subject to the terms and conditions hereof, each Bank hereby appoints and
authorizes Bank of Montreal as its administrative agent hereunder and under the
other Loan Documents and The Bank of New York to act as its collateral agent
hereunder and under each of the Collateral Documents and other Loan Documents,
each with such powers as are expressly delegated to each Agent by the terms of
this Agreement, the Collateral Documents, and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Each of Bank of
Montreal and The Bank of New York, by its execution hereof, hereby accepts the
appointment made under this Section 10.1. Neither Administrative Agent nor
Collateral Agent shall have any duties or responsibilities except those
expressly set forth in this Agreement, the Collateral Documents and the other
Loan Documents, or be a trustee for, or have any fiduciary obligation to, any
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities on the part of either Administrative Agent or Collateral Agent
shall be read into this Agreement or any other Loan Document or otherwise exist
for such Agent. In performing its functions and duties hereunder and under the
other Loan Documents, Administrative Agent and Collateral Agent shall act solely
as agents for the Banks and do not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for the Company or any
of its successors or assigns. Neither Administrative Agent nor Collateral Agent
shall be required to take any action that exposes such Agent to personal
liability or that is contrary to this Agreement, any other Loan Document or
applicable law. The appointment and authority of each Agent hereunder shall
terminate upon the indefeasible payment in full of all Obligations and the
termination of the Commitments. Each Bank hereby authorizes Collateral Agent to
execute each of the Collateral Documents on behalf of such Bank (the terms of
which shall be binding on such Bank).

Section 10.2 Reliance by Each Agent. Each Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by such Agent and
acceptable to the Required Banks. Each Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive advice or concurrence of the
Company or the Required Banks (or, if required, all of the Banks), as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Banks, provided that unless and until such Agent shall have
received such advice, such Agent may take or refrain from taking any action, as
such Agent shall deem advisable and in the best interests of the Banks. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Company or the Required Banks or all
of the Banks, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Banks.

Section 10.3 Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify each Agent and its officers, directors, employees,
representatives and agents ratably in proportion to the amounts of their
respective Commitments, to the extent not paid or reimbursed by the Company
(i) for any amounts for which such Agent, acting in its capacity as Agent, is
entitled to reimbursement by the Company hereunder or under any other Loan
Document and (ii) for any other actual out-of-pocket expenses incurred by such
Agent, in its capacity as Agent and acting on behalf of the Banks, in connection
with the administration and enforcement of this Agreement and the other Loan
Documents, except in each case, for any amounts or expenses that arise as a
result of the gross negligence or willful misconduct of such Agent.

Section 10.4 Each Agent in its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company or any affiliate of the Company as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Bank and may exercise the same as
though it were not an Agent, and the terms “Bank,” and “Banks” shall include
each Agent in its individual capacity.

Section 10.5 Resignation or Termination of Agent(a) . Any Agent may resign its
position as such at any time upon ninety (90) days’ prior notice to the Company,
the other Agent and the Banks. Any Agent may be terminated by 100% of the Banks
(excluding any Bank then acting as such Agent) at any time upon thirty
(30) days’ prior notice to the Company, the Agents and the other Banks. The
Required Banks, with the consent of the Company (such consent not to be
unreasonably withheld), may appoint a successor Agent to succeed any Agent that
resigns or is terminated pursuant to this Section 10.5. Subsequent to the
effective date of such resignation or termination, the resigning or terminated
(as applicable) Agent shall have no further obligations in that capacity under
this Agreement.

(b) If no successor Collateral Agent shall have been appointed by the Company
and the Required Banks and shall have accepted such appointment prior to the
effective date of the resignation or termination of the then acting Collateral
Agent, the resigning or terminated Collateral Agent may appoint a successor
Collateral Agent, which shall be a bank or trust company organized under the
laws of the United States of America or any State thereof, having a combined
capital and surplus of at least $500,000,000.

(c) Unless and until a successor administrative agent is appointed by the
Company and the applicable Principal Banks acting together, (i) the services
performed by such Administrative Agent hereunder shall be performed by the
individual Principal Banks and the Company, each of its own behalf, and (ii) any
payments or communications made by the Company to such Administrative Agent
hereunder shall be made directly to the applicable individual Principal Banks.

Section 10.6 Non-Reliance Representation. Each of the Banks acknowledges and
represents that it has, independently of and without reliance upon any Agent,
and based solely upon its own expertise (and the expertise of its agents and
independent advisors, if any) and upon financial statements and other
information deemed appropriate by it, made its own credit analysis of the
Company and made its own decision to enter into this Agreement. Each of the
Banks further acknowledges and represents that it will, independently of and
without reliance upon any Agent, and based solely upon its own expertise (and
the expertise of its agents and independent advisors, if any) and upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis of the Company and its own decisions with respect
to this Agreement.

Section 10.7 Exculpation. No Agent nor any of its shareholders, directors,
officers, employees or agents shall be liable to the Banks, or any of them
individually, for any obligation, undertaking, act or judgment of the Company or
any other Person, or for any error of judgment or any action taken or omitted to
be taken by such Agent (except and to the extent that the same arises from gross
negligence or willful misconduct on the part of such Agent), or be bound to
ascertain or inquire as to the performance or observance of any term of any of
the Loan Documents. Without limiting the generality of the foregoing, each
Agent: (a) may consult with legal counsel selected by it and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel; (b) makes no warranty or representation and
shall not be responsible for any warranty or representation made in or in
connection with any of the Loan Documents by any Person other than such Agent,
or for the financial condition of the Company or any other Person, or for the
observance or performance of any obligations of the Company or any other Person
other than such Agent, or for the truth or accuracy of any document provided to
such Agent that such Agent has initially received from, or that such Agent has
prepared based upon information received from, the Company or any other Person,
except for Collateral Agent’s responsibility under Section 10.8; (c) makes no
warranty or representation and shall not be responsible for the due execution,
validity, enforceability, sufficiency or collectibility of any of the Loan
Documents; (d) shall incur no liability under or in respect of any such
agreement or document by acting upon any notice (by telephone or otherwise), or
writing (including telex and telegraphic communication) believed by it in good
faith to be genuine and to be signed or sent by the proper party or Person; and
(e) makes no warranty or guarantee as to: (i) future payments by the Company or
any other obligor or guarantor of the Loans, (ii) the Company’s future
compliance with or performance of any of the terms and conditions contained in
the Loan Documents, or (iii) the collectibility of the Loans.

Section 10.8 Collateral Valuation. Collateral Agent shall monitor the market
value of the Collateral. On each Borrowing Date, promptly after receiving notice
from the Company of a proposed borrowing, on each subsequent day on which there
is an outstanding Advance, and on the last day of each calendar month (or, if
such day is not a Business Day, the next succeeding Business Day), commencing
with the first such date to occur after the date hereof, Collateral Agent shall
determine the aggregate market value of all Collateral on and as of such date in
accordance with its usual and customary practices and shall advise and notify
(which may be by telephone) the Company, Administrative Agent and each Bank
thereof (each a “Collateral Notice”). Collateral Agent agrees to deliver
promptly to the Company, Administrative Agent and each Bank a written
confirmation of any telephonic Collateral Notice which is given on a Borrowing
Date.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or otherwise transfer any of its rights
under this Agreement.

(b) Any Bank may, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank hereunder.
In the event of any such sale by a Bank of participating interests to a
Participant, such Bank’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Bank shall remain solely
responsible for the performance thereof and the Company and each Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement and the other Loan Documents.
In no event shall a Bank that sells a participating interest be obligated to the
Participant to take or refrain from taking any action hereunder or under any of
the other Loan Documents except that such Bank may agree that it will not,
without the consent of such Participant, agree to (A) reduce the principal of,
or interest payable on (or reduce the rate of interest applicable to), the Loans
of such Bank or any fees or other amounts payable to such Bank hereunder which,
in each case, are related to the participation sold to such Participant or,
(B) postpone the date fixed for any payment of the principal of, or interest on,
the Loans of such Bank or other amounts payable to such Bank hereunder which, in
each case, are related to the participation sold to such Participant.

(c) Any Bank may (or in accordance with Section 11.4(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld), and with the consent of Administrative Agent upon the
occurrence and during the continuance of a Default pursuant to Sections 8.2, 8.6
or 8.7 (such consent not to be unreasonably withheld), at any time sell to any
financial institution (all such purchasers, collectively, “Purchasers”) all or
any part of its rights and obligations under this Agreement and the Note held by
it pursuant to an assignment agreement (an “Assignment Agreement”), executed by
such Purchaser and such Bank and delivered to the Company and each Agent;
provided that the consent of the Company to any such assignment shall not be
required if (A) a Default has occurred and is continuing, (B) the assignment is
by a Bank to an affiliate of such Bank or another existing Bank or (C) the
assignment (including any pledge) is by any Bank of its Notes and its rights
hereunder with respect thereto to any Federal Reserve Bank. Upon such execution
and delivery of an Assignment Agreement, from and after the effective date as
specified therein, (x) the Purchaser thereunder shall be a party hereto and
shall be bound by the provisions hereto and, to the extent provided in such
Assignment Agreement, shall have the rights and obligations of a Bank hereunder,
with its Commitment as set forth in such Assignment Agreement, and (y) the
transferor Bank thereunder shall, to the extent provided in such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all or the remaining portion of a
transferor Bank’s rights and obligations under this Agreement, such transferor
Bank shall cease to be a party hereto). Upon delivery of the Assignment
Agreement to the Company and each Agent, the Company, each Agent and the Banks
may treat the Purchaser as the owner of the Loans and Commitment recorded
therein for all purposes of this Agreement.

(d) On the effective date specified in any Assignment Agreement, or as soon as
possible thereafter, the Company shall execute and deliver to the applicable
Purchaser, a new Note to the order of such Purchaser reflecting the Commitment
and outstanding Loans obtained by it pursuant to such Assignment Agreement and,
if the transferor Bank has retained a Commitment and Loans hereunder, a new Note
in exchange for the Note held by the transferor Bank (which existing Note shall
be surrendered to the Company) to the order of the transferor Bank reflecting
the Commitment and outstanding Loans retained by it hereunder. Such new Notes
shall be dated the effective date of the Assignment Agreement as specified
therein and shall otherwise be in the form of the Note replaced thereby. The
Note surrendered by the transferor Bank shall be returned by the transferor Bank
to the Company marked “canceled”.

(e) The Company authorizes each Bank to disclose to any Participant or Purchaser
and any prospective Participant or Purchaser any and all financial and other
information in such Bank’s possession concerning the Company which has been
delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Purchaser or prospective
Participant or Purchaser agrees to be bound by the confidentiality provisions
contained in Section 11.12.

(f) If, pursuant to this Section 11.1, any interest in this Agreement or any
Note is transferred to any Purchaser which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Purchaser,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall,
(i) represent to the transferor Bank (for the benefit of the transferor Bank,
each Agent and the Company) that under applicable law and treaties then in
effect no United States federal taxes will be required to be withheld by any
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Purchaser hereunder, (ii) furnish to the Company the documentation
described in Section 11.4(f), (wherein such Purchaser claims entitlement to
complete exemption from U.S. federal withholding tax on all payments hereunder)
and (iii) agree to otherwise comply with the terms of Section 11.4(f).

(g) Notwithstanding anything to the contrary contained in this Section 11.1, no
Bank may assign or sell participations, or otherwise syndicate all or any
portion of such bank’s interests under this Agreement or any other Loan Document
to any Person who is (i) listed on the Specially Designated Nationals and
Blocked Persons List (the “SDN List”) maintained by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) and/or on any other similar
list maintained by the OFAC pursuant to any authorizing statute, executive order
or regulation or (ii) either (x) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(y) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar executive
orders.

(h) The transferor Bank shall pay to Administrative Agent for its own account a
fee of $3,500.

Section 11.2 Survival of Representations. All representations and warranties of
the Company contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

Section 11.3 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Bank shall be obligated to extend credit to the
Company in violation of any limitation or prohibition provided by any applicable
statute or regulation.

Section 11.4 Taxes.

(a) All payments to any Bank with respect to the Loans shall be made free and
clear of, and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall pay the full amount deducted to
the relevant governmental authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, the
Company shall pay any Other Taxes to the relevant governmental authority in
accordance with applicable law.

(b) Subject to subsections (g) and (h) below, the Company shall indemnify each
Bank for Indemnified Taxes and Other Taxes paid by such Bank, provided, however,
that the Company shall not be obligated to make payment to any Bank in respect
of penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
such Bank.

(c) If a Bank shall become aware that it is entitled to claim a refund from a
governmental authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.4, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such governmental authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.4 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant governmental authority with respect to such refund).

(d) If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall, upon the request, and at the cost and
expense, of the Company, complete and deliver from time to time any certificate,
form or other document requested by the Company, the completion and delivery of
which are a precondition to obtaining the benefit of such reduced rate or
exemption, provided that the taking of such action by such Bank, would not, in
the reasonable judgment of such Bank be disadvantageous or prejudicial to such
Bank or inconsistent with its internal policies or legal or regulatory
restrictions. For any period with respect to which a Bank has failed to provide
any such certificate, form or other document requested by the Company, such Bank
shall not be entitled to any payment under this Section 11.4 in respect of any
Indemnified Taxes or Other Taxes that would not have been imposed but for such
failure.

(e) Each Bank organized under the laws of a jurisdiction in the United States,
any State thereof or the District of Columbia (other than Banks that are
corporations or otherwise exempt from United States backup withholding Tax)
shall (i) deliver to the Company, upon execution hereof (or, with respect to
Persons becoming Banks hereunder by assignment, upon execution of the relevant
assignment agreement), two original copies of United States Internal Revenue
Form W-9 or any successor form, properly completed and duly executed by such
Bank, certifying that such Bank is exempt from United States backup withholding
Tax on payments of interest made under the Loan Documents and (ii) thereafter,
at each time it is so reasonably requested in writing by the Company, deliver
within a reasonable time two original copies of an updated Form W-9 or any
successor form thereto.

(f) Each Bank that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (each such Bank, a
“Foreign Bank”) that is entitled to an exemption from or reduction of
withholding Tax under the laws of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Company, upon execution
hereof (or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate, unless in the good faith opinion of the Foreign Bank such
documentation would expose the Foreign Bank to any material adverse consequences
or risk. Such documentation shall be delivered by each Foreign Bank on or before
the date it becomes a Bank and on or before the date, if any, such Foreign Bank
changes its applicable lending office by designating a different lending office
with respect to its Loans (a “New Lending Office”). In addition, each Foreign
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Bank. Each Bank (and, in the case
of a Foreign Bank, its lending office), represents that on the date hereof,
payments made hereunder by the Company to it would not be subject to United
States Federal withholding tax.

(g) Notwithstanding the provisions of subsection (a) and (b) above, the Company
shall not be required to indemnify any Foreign Bank, or to pay any Additional
Amounts to any Foreign Bank, in respect of United States Federal withholding tax
pursuant to subsection (a) or (b) above, (A) to the extent that the obligation
to withhold amounts with respect to United States Federal withholding tax
existed on the date such Foreign Bank became a Bank; (B) with respect to
payments to a New Lending Office with respect to a Loan, but only to the extent
that such withholding tax exceeds any withholding tax that would have been
imposed on such Bank had it not designated such New Lending Office; (C) with
respect to a change by such Foreign Bank of the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business, from the date such Foreign Bank changed such jurisdiction, but only to
the extent that such withholding tax exceeds any withholding tax that would have
been imposed on such Bank had it not changed the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business; or (D) to the extent that the obligation to pay such indemnity payment
or Additional Amounts would not have arisen but for a failure by such Foreign
Bank to comply with the provisions of Section 11.4(f).

(h) If any Bank requests compensation under this Section 11.4, or if the Company
is required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then such Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates with the object of avoiding or
eliminating the amounts payable pursuant to this Section 11.4, provided that
such designation or assignment shall be on such terms that such Bank and its
lending office, in such Bank’s sole judgment, suffer no economic, legal,
regulatory or other disadvantage and would not otherwise be disadvantageous to
such Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

If Bank requests compensation under this Section 11.4, or if the Company is
required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.4 shall be delivered to the Company and
shall be conclusive absent manifest error. Failure or delay on the part of a
Bank to demand compensation of any amount under this Section shall not
constitute a waiver of such Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate any such Bank for any
amounts claimed under this Section that are incurred more than 90 days prior to
the date that such Bank notifies the Company of the circumstances giving rise to
such amounts and such Bank’s intention to claim compensation therefor; provided,
further, that if the circumstances giving rise to such amounts have retroactive
effect, then the 90-day period referred to above shall be extended to include
the period of retroactive effect thereof.

(i) Any payment required to be made by the Company to any Bank under this
Section 11.4 shall be deemed an Obligation and be secured by the Collateral.

Section 11.5 Choice of Law; Jurisdiction. The Loan Documents (other than those
containing a contrary express choice of law provision) shall be construed in
accordance with the laws of the State of Illinois (excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State), but giving effect to federal laws
applicable to national banks. The Company and the Banks hereby irrevocably
submit to the non-exclusive jurisdiction of any United States federal or
Illinois state court sitting in Chicago, Illinois in any action or proceedings
arising out of or relating to any Loan Documents and the Company and the Banks
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in any such court.

Section 11.6 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 11.7 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.

Section 11.8 Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

Section 11.9 Expenses; Indemnification.

(a) The Company shall reimburse each Agent and each Bank for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys, which attorneys may be employees
of such Agent or such Bank, as applicable) paid or incurred by such Agent or
such Bank, as applicable, in connection with the collection, liquidation and
enforcement of the Loan Documents and/or the Collateral. The Company further
agrees to indemnify each Agent, each Bank and their respective directors,
officers and employees (each an “Indemnified Party”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder (all
of the foregoing being collectively referred to as “Indemnified Amounts”),
excluding, however, in all of the foregoing instances, Indemnified Amounts
arising from the gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification and Indemnified Amounts consisting of
taxes imposed on or measured by the overall net income of the Indemnified Party
seeking indemnification.

(b) If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation thereof, or the compliance
of any Bank with such, which, in any case, affects the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank, and such Bank reasonably determines the amount of capital
required is increased by or based upon the existence of this Agreement or its
Commitment hereunder and such increased capital results in increased costs to
such Bank, then, such Bank shall notify the Company of such fact and shall
provide a reasonably detailed description of such increased costs in the notice
(“Increased Cost Notice”), together with documentation from the relevant
regulatory body setting forth such increased capital requirement, and within
15 days of the Company’s receipt of such Increased Cost Notice, the Company
shall, in its sole discretion, determine whether to terminate such Bank’s
Commitment and obligation to make Loans hereunder, or to attempt to negotiate
with such Bank a revised commitment fee (which revision shall not constitute an
amendment to Section 2.8 hereof for the purposes of Section 9.2) and any other
reimbursements provided for hereunder which reflect such Bank’s increased costs.
In the event that the Company determines to terminate such Bank’s Commitment and
obligation to make Loans hereunder, the Company shall send written notice to
such Bank within 15 days of the Company’s receipt of the Increased Cost Notice
specifying a date at least 30 days thereafter on which such Bank’s Commitment
and obligation to make Loans hereunder shall be terminated. In the event that
the Company determines to attempt to negotiate with such Bank a revised
commitment fee and other reimbursements, and the Company and such Bank are
unable to agree, within 30 days of the date of the Increased Cost Notice, upon
such revised fees and other reimbursements, such Bank may send written notice to
the Company, or the Company may send written notice to such Bank specifying a
date at least 30 days thereafter on which the Bank’s Commitment and obligation
to make Loans hereunder shall be terminated. Any payment required to be made by
the Company under this Section 11.9(b) shall be deemed an Obligation and be
secured by the Collateral.

(c) At least 45 days prior to the proposed consummation date of any merger or
consolidation of the Company with or into any other Person in which the Company
shall not be the surviving entity (such transaction, a “Restructuring”), the
Company will give written notice thereof to Administrative Agent (a
“Restructuring Notice”), which notice shall set forth the material terms and
conditions of such Restructuring, including the identity of the surviving entity
of such Restructuring (the “Survivor”). Administrative Agent shall promptly
provide a copy of the Restructuring Notice to each Bank. Upon receipt of a
Restructuring Notice, a Bank may elect, in its sole discretion, to terminate its
Commitment hereunder by notifying the Company and Administrative Agent thereof,
which may be by telephone (a “Termination Notice”) within 15 days of such Bank’s
receipt of the Restructuring Notice, which termination shall become effective no
sooner than 30 days after the Company’s receipt of the Termination Notice. Any
Bank that fails to deliver a Termination Notice within 15 days after its receipt
of a Restructuring Notice shall be deemed to have elected to terminate its
Commitment.

(d) The effective date of any termination of a Bank’s Commitment hereunder
pursuant to subsection (b) or (c) above is referred to herein as such Bank’s
“Accelerated Termination Date”. Any such termination shall not accelerate the
maturity of any Loans outstanding to such Bank; commitment fees to such Bank
shall cease to accrue as of its Accelerated Termination Date; and the Company
shall be responsible for any and all Obligations and accrued and unpaid costs
(including increased costs), fees and expenses incurred with respect to such
Bank prior to its Accelerated Termination Date. The obligations of the Company
under this Section 11.9 shall survive the termination of this Agreement.

Section 11.10 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

Section 11.11 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 11.12 Confidentiality. Each of the Banks and each Agent agrees to
maintain the confidentiality of the Company Information, except that Company
Information may be disclosed (a) to its affiliates, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
who have a need to know such information (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Company Information and agree to keep such Company Information confidential
on terms substantially similar to this Section 11.12), (b) to any governmental
agency or representative thereof, provided that prior to such disclosure, the
disclosing party shall, to the extent practicable, promptly inform the Company
of such potential disclosure, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or to the extent
reasonably required in connection with any litigation relating to this Agreement
or the Collateral to which such Bank or such Agent, as applicable, is a party,
(d) subject to an agreement containing provisions substantially the same as
those described in this Section 11.12, to any Purchaser or Participant or any
prospective Purchaser or Participant, (e) with the consent of the Company or
(f) to the extent such Company Information becomes publicly available other than
as a result of a breach of its confidentiality obligations as described in this
Section 11.12.

As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
affiliates, or their businesses, other than any such information that is
available to any Agent or any Bank, as applicable, on a non-confidential basis
prior to disclosure by the Company.

Section 11.13 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 11.14 USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Company opens an account, Administrative Agent, Collateral Agent and the Banks
will ask for the Company’s name, tax identification number, business address,
and other information that will allow Administrative Agent, Collateral Agent and
the Banks to identify such Company. Administrative Agent, Collateral Agent and
the Banks may also ask to see the Company’s legal organizational documents or
other identifying documents.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff; Ratable Payments.

(a) In addition to, and without limitation of, any rights of the Banks under
applicable law, if the Company becomes insolvent, however evidenced, or any
Default occurs and is continuing, any indebtedness from any Bank to the Company
(including all account balances, whether provisional or final and whether or not
collected or available but excluding any accounts designated as or representing
“customer segregated funds” accounts and any accounts pledged to such Bank to
secure an overdraft facility to ensure the settlement of foreign currency
futures and options contracts traded on the Company) may be offset and applied
toward the payment of the Obligations owing to such Bank, whether or not the
Obligations, or any part thereof, shall then be due.

(b) If any Bank, whether by setoff or otherwise, has payment made to it upon any
Loan in a greater proportion than that received by any other Bank upon any Loan
constituting a portion of the same Advance, such Bank shall distribute to
Administrative Agent an amount equal to each of the other Banks’ pro rata share
of such payment. Such payment shall be distributed ratably between the Banks in
proportion to each Bank’s respective share of the total Obligations outstanding
under this Agreement. Any payment distributed pursuant to this subsection (b) to
Administrative Agent shall be distributed by Administrative Agent to the
applicable Banks in accordance with the provisions of this Agreement.

(c) If any Bank, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for any
category of its Obligations or such amounts which may be subject to setoff, in
any case, in excess of its pro rata share thereof, such Bank agrees, promptly
upon demand, to take such action necessary such that all Banks share in the
benefits of such collateral ratably in proportion to their Obligations of the
same category. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

(d) The Company agrees that any holder of a participation in a Loan may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as if such holder were the direct creditor of the Company
in the amount of the participation.

ARTICLE XIII

NOTICES

Section 13.1 Giving Notice. Except as otherwise herein provided, any notice
required or permitted to be given under this Agreement shall be in writing and
shall be deemed, given (i) when delivered if sent by an overnight courier
service, or (ii) when sent by facsimile, telex or SWIFT message, in each case,
addressed to the Company, the Agents and the Banks at the addresses or
transmission numbers indicated below their signatures to the Agreement or
otherwise notified to the Company, the Agents or the Banks, as applicable.

Section 13.2 Change of Address. The Company, any Agent and any Bank may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Agents and the Banks.

ARTICLE XV

SUBORDINATION

The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to Collateral Agent pursuant to the Collateral Documents, and, except as
permitted by Section 2.9, the Company shall not take any action of any nature
whatsoever to enforce its Lien until all of the Obligations have been paid in
full and the Commitments have been terminated.

(Signature Pages Follow)

3

IN WITNESS WHEREOF, the Company, the Agents and the Banks have executed this
Agreement as of the date first above written.

CHICAGO MERCANTILE EXCHANGE INC.
(A Delaware corporation)

     
By: /s/ C.S. Donohue
 
 

Name:
Title:
  Craig S. Donohue
Chief Executive Officer



    Date: October 13, 2006

20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C

Attention: Managing Director & President, Clearing House Division

With a copy to:
20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C
Attention: General Counsel

4

Commitments

     
$45,000,000
individually and as Administrative Agent
  BANK OF MONTREAL,


 
   
 
  By: /s/ Linda C. Haven
 
   
 
  Name: Linda C. Haven
Title: Managing Director
 
   
 
  111 West Monroe Street
Chicago, Illinois 60603
Fax: (312) 765-8201
 
   
 
  Attention: Gary Shafer

5

$60,000,000 THE BANK OF NEW YORK,

individually and as Collateral Agent

By: /s/ Joseph Ciacciarelli
Name: Joseph Ciacciarelli
Title: Managing Director


One Wall Street
New York, New York 10286
Fax: (212) 809-9566

Attention: Joseph Ciacciarelli

     
$60,000,000 BANK OF
  AMERICA, N.A.
 
   
 
  By: /s/ Eyal Namordi
 
   



    Name: Eyal Namordi
Title: Vice President

IL1-231-10-12
231 South LaSalle Street, 10th Floor
Chicago, Illinois 60697
Fax: (312) 828-3359

Attention: Eyal Namordi

     
$60,000,000 THE BAN
  K OF TOKYO-MITSUBISHI UFJ, LTD
CHICAGO BRANCH
 
   
 
  By:/s/ Tsuguyuki Umene
 
   



    Name: Tsuguyuki Umene
Title: Deputy General Manager

227 West Monroe Street, Suite 2300
Chicago, Illinois 60606
Fax: (312) 696-4535

Attention: Thomas Denio

6

$15,000,000 BROWN BROTHERS HARRIMAN & CO.

By: /s/ John C. Santos, Jr.
Name: John G. Santos, Jr.
Title: Managing Director


140 Broadway
New York, New York 10005
Fax: (212) 493-8998

Attention: Graeme Henderson

         
$40,000,000 CALYON
  NEW YORK BRANCH

 
  By: /s/ Walter Jay Buckley

 
  Name: Walter Jay Buckley

 
  Title: Managing Director

 
  By: /s Ken Ricciardi

 
  Name: Ken Ricciardi

 
  Title: Director

 
  1301 6th Avenue
 
  New York, New York 10019

 
  Fax: (212) 261-3438


Attention: Kenneth Ricciardi

7 $25,000,000 CHARTER ONE BANK

By: /s/ William J. Binder
Name: William J. Binder
Title: Vice President


71 South Wacker Drive, 29th Floor – IH2945
Chicago, Illinois 60606
Fax: 312-777-3497

Attention: William J. Binder

         
$60,000,000 CITICOR
  P USA, INC.  

 
            By: /s/ Robert B. Goldstein
     

 
  Name:
Title:   Robert B. Goldstein
Managing Director/Senior Credit Officer



388   Greenwich Street, 22nd Floor

New York, New York 10013
Fax: (212) 816-4141

Attention: Robert B. Goldstein

8

          $40,000,000   FIFTH THIRD BANK CHICAGO,

 
       
a Michigan banking corporation
 
 

 
            By: /s/ Joseph A. Wemhoff
     

 
  Name:
Title:   Joseph A. Wemhoff
Vice President



222   S. Riverside Plaza, GRVR3E

Chicago, Illinois 60606
Fax: (312) 704-4379

Attention: Joseph A. Wemhoff

9

         
$45,000,000
  HARRIS N.A.

 
  By: /s/ Linda C. Haven

 
  Name: Linda C. Haven

 
  Title: Managing Director

 
  111 West Monroe Street
 
  Chicago, Illinois 60603

 
  Fax: (312) 765-8201

 
  Attention: Gary Shafer


10

         
$25,000,000
  HSBC BANK USA

 
  By: /s/ Joseph Travaglione

 
  Name: Joseph Travaglione

 
  Title: Senior Vice President

 
  452 Fifth Avenue
 
  New York, New York 10018

 
  Fax: (212) 765-8201

 
  Attention: Joseph Travaglione


11

         
$60,000,000
  JPMORGAN CHASE BANK, N.A.




    By: /s/ Kevin T. Murphy



    Name: Kevin T. Murphy
Title: Vice President

277 Park Avenue, 23rd Floor
New York, NY 10172
Fax: (646) 534-1718

Attention: Kevin Murphy



$60,000,000            NATIONAL AUSTRALIA BANK LIMITED,

                              A.C.N. 004044937

                              By: /s/ Michael Pryce
                              ---------------------------------------------------

                              Name: Michael Pryce
                              Title: Director

                              245 Park Avenue, 28th Floor

                              New York, New York  10167
                              Fax: (212) 983-7360

                              Attention:  Michael Pryce

$15,000,000                   THE NORTHERN TRUST COMPANY

                              By:                            /s/ Jaron Montgomery
                              ---                            ---




    Name: Jaron Montgomery

Title: Vice President

50 South LaSalle Street

Chicago, Illinois 60675

Fax: (312) 444-4906

Attention: Jaron Montgomery

12

          $40,000,000   PNC BANK, NATIONAL ASSOCIATION

 
       
 
  By:   Paul Devine
 
       

Name: Paul Devine
Title: Vice President & Credit Officer

One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Fax: (412) 762-6484

                 
 
  Attention: Hana Deiter
       

13

                 
$40,000,000
  STATE STREET BANK AND
       
 
  TRUST COMPANY
       
 
  By: /s/ Juan Sierra
             

 
  Name: Juan Sierra
       
 
  Title: Vice President
            225 Franklin Street, MAO 7
    Boston, Massachusetts 02110

 
  Fax:
    (617) 664-0532  

14

15

              Attention: Juan Sierra, Vice President $60,000,000   SVENSKA
HANDELSBANKEN AB     By: /s/ H.N. Bacon     Name: H.N. Bacon     Title: Senior
Vice President     By: /s/ Niclas Fjalltoft     Name: Niclas Fjalltoft    
Title: Vice President     875 Third Avenue – 4th Floor     New York, New York
10022-7218     Fax: (212) 326-5151     Attention: H.N. Bacon $25,000,000   US
BANK NATIONAL ASSOCIATION



    By: /s/ James DeVries



    Name: James DeVries
Title: Senior Vice President

U.S. Bank — Corporate Banking Chicago

209 South LaSalle Street, Suite 410

Chicago, Illinois 60604

Fax: 312-325-8750

Attention: James DeVries

16

$25,000,000 WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Paul R. Schoper
Name: Paul R. Schoper
Title: Officer


Financial Institutions Division
MAC E2616-290
230 West Monroe Street
Chicago, Illinois 60606
Fax: 312-845-8606

Attention: Paul Schope

17